Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing                     Feb 27 2014, 9:36 am
the defense of res judicata, collateral
estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                         ATTORNEY FOR APPELLEE:

LARRY J. GREATHOUSE                             MARY E. STROH
North Vernon, Indiana                           Sharpnack Bigley Stroh & Washburn, LLP
                                                Columbus, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

PAUL FARRELL,                                   )
                                                )
       Appellant-Respondent,                    )
                                                )
              vs.                               )       No. 40A01-1307-DR-305
                                                )
DEBORAH FARRELL,                                )
                                                )
       Appellee-Petitioner.                     )


                    APPEAL FROM THE JENNINGS SUPERIOR COURT
                           The Honorable Gary L. Smith, Judge
                             Cause No. 40D01-1107-DR-106


                                    February 27, 2014

               MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                               STATEMENT OF THE CASE

       Appellant-Respondent, Paul Farrell (Husband), appeals the trial court’s division of

the marital estate in its Decree of Dissolution, dissolving Husband’s marriage to Appellee-

Petitioner, Deborah Farrell (Wife).

       We affirm in part and remand in part with instructions.

                                            ISSUE

       Husband raises one issue on appeal, which we restate as the following: Whether the

trial court abused its discretion in its calculation and division of the marital estate.

                         FACTS AND PROCEDURAL HISTORY

       On December 27, 1999, Husband and Wife were married. For the next eleven-and-

a-half years, they resided in North Vernon, Indiana. They separated on June 22, 2011, and

on July 1, 2011, Wife filed a petition for dissolution of the marriage.

       On March 22, 2013, the trial court conducted the final hearing, which was continued

on April 10, 2013. On May 3, 2013, the trial court issued a Decree of Dissolution. In its

Decree, the trial court declined Wife’s request for spousal maintenance and issued findings

of fact and conclusions of law regarding the disposition of the marital estate. The trial

court found that the value of the marital assets totaled $472,030. Because Husband owned

“almost the entire marital pot . . . prior to the marriage[,]” the trial court awarded him 75%

of the marital assets, allocating 25%—or $118,007.50—to Wife. (Appellant’s App. p. 16).

To execute this division, the trial court specified that Wife was entitled to the pontoon boat

and trailer, as well as the personal property already in her possession. Valuing these items

at $13,000, the trial court ordered that Husband pay Wife $105,007.50 to satisfy the

                                               2
remainder of her 25% share. Additionally, the trial court found that Wife’s outstanding

medical bills totaled $143,244.53 and ordered that Husband and Wife “be jointly and

severally liable” for payment of this debt. (Appellant’s App. p. 12).

       On May 29, 2013, Husband filed a motion to correct errors, asserting that the trial

court failed to include Wife’s medical debt in its calculation of the marital estate. On June

11, 2013, the trial court denied Husband’s motion and stated, “The mere fact that the [trial

court] chose to split the medical bills 50/50 and the assets 75/25 should not be interpreted

as the [trial court] not including the medical bills in the marital pot.” (Appellant’s App. p.

47).

       Husband now appeals. Additional facts will be provided as necessary.

                             DISCUSSION AND DECISION

                                   I. Standard of Review

       Pursuant to Indiana Trial Rule 52(A), when the trial court issues findings of fact and

conclusions of law, we will not set aside the findings or judgment unless clearly erroneous.

Our standard of review is two-fold: first, we must determine whether the evidence supports

the trial court’s findings; second, we must determine whether those findings support the

judgment. Birkhimer v. Birkhimer, 981 N.E.2d 111, 118 (Ind. Ct. App. 2012), reh’g

denied. We will find clear error if there is no evidence to support the findings or if the

findings fail to support the judgment. Id. We do not reweigh the evidence or assess the

credibility of witnesses, and we consider all evidence and reasonable inferences most

favorable to the trial court’s judgment. Id. Here, Husband does not challenge the trial



                                              3
court’s findings of fact; therefore, our review of the trial court’s conclusions of law is de

novo. Smith v. Smith, 938 N.E.2d 857, 860 (Ind. Ct. App. 2010).

                                      II. Marital Estate

       Husband first claims that the trial court erred by failing to include the medical bills

in calculating Wife’s share of the marital estate. In a dissolution, the trial court must first

determine what property is to be included in the marital estate and, second, divide the

property. O’Connell v. O’Connell, 889 N.E.2d 1, 10 (Ind. Ct. App. 2008). There is a

presumption that the marital estate will be divided equally, but the trial court may deviate

from this presumption where justified. Id. It is well-settled that all property—whether

acquired by one or both spouses before or during the marriage or prior to final separation—

is included in the “marital pot.” Birkhimer, 981 N.E.2d at 120. The trial court must divide

all marital property, which includes both the assets and liabilities. Id. The division of

marital assets is a matter within the sound discretion of the trial court, and we will reverse

only for an abuse of that discretion. Perkins v. Harding, 836 N.E.2d 295, 299 (Ind. Ct.

App. 2005).

       In this case, the trial court listed all of the assets and Wife’s medical liabilities

comprising the marital estate. Rather than reducing the value of the assets by the liabilities

in order to divide the net marital estate, the trial court disposed of the assets and liabilities

separately. Straying from the presumption of an equal division, the trial court awarded

75% of the assets to Husband. To effectuate Wife’s 25% share, the trial court awarded her

$13,000 worth of personal property and ordered Husband to pay her $105,007.50 within

ninety days. See Ind. Code § 31-15-7-4(b)(2). Also, the trial court directed Husband to

                                               4
pay certain fees, and ordered that both parties “be jointly and severally liable for the

medical bills incurred by [Wife] that are outstanding in the amount of [$143,244.53].”

(Appellant’s App. p. 12).

       Husband now argues that if the trial court had properly deducted Wife’s medical

bills from the marital assets prior to distribution, her 25% share would have been reduced

from $118,007.50 to $82,196.37. This court has previously determined that “[t]he trial

court is not required to calculate the net liability when making a property distribution.” In

re Marriage of Sloss, 526 N.E.2d 1036, 1040 (Ind. Ct. App. 1988). The law requires only

that the trial court distribute the marital assets and liabilities “in a just and reasonable

manner.” I.C. § 31-15-7-4(b). Here, we find the trial court properly accounted for and

divided all of the marital property.

       With respect to the trial court’s “just and reasonable” allocation of marital property,

we first note that the parties do not dispute the trial court’s deviation from the presumption

that the marital estate should be divided equally between the spouses. See Smith, 938

N.E.2d at 860. Moreover, as the value of Husband’s share is significantly greater than it

would be if the trial court had calculated the net marital estate before distribution, we find

Husband’s argument to be detrimental to his own interest. Although the value of Wife’s

share would be significantly higher under a different distribution scheme, Wife does not

argue that the trial court’s separate consideration of assets and liabilities is unreasonable.

In fact, she contends that “[t]he resulting asset and debt distribution was within the trial

court’s discretion and done properly” in accordance with the statute. (Appellee’s Br. p. 4).

Thus, we find that the trial court properly included all of the marital assets and liabilities

                                              5
in the marital pot and acted within its discretion to develop a reasonable “scheme of

distribution.” Finley v. Finley, 422 N.E.2d 289, 298-99 (Ind. Ct. App. 1981), trans. denied.

                               III. Joint and Several Liability

       Husband also claims that the trial court erred because “[t]he ‘joint and severally

liable’ language in the Decree” creates uncertainty as to the parties’ obligation to pay a

specific amount. (Appellant’s Br. p. 6). Joint and several liability is defined as

       [l]iability that may be apportioned either among two or more parties or to
       only one or a few select members of the group, at the adversary’s discretion.
       Thus, each liable party is individually responsible for the entire obligation,
       but a paying party may have a right of contribution and indemnity from
       nonpaying parties.

BLACK’S LAW DICTIONARY 933 (8th ed. 2004). Husband asserts that the trial court’s

language gives Wife discretion whether to pay her share of the medical debt. We agree.

       Indiana has a strong policy in favor of “the finality of marital property divisions” in

order “to eliminate vexatious litigation which often accompanies the dissolution of a

marriage.” Dusenberry v. Dusenberry, 625 N.E.2d 458, 461 (Ind. Ct. App. 1993). It would

frustrate the purpose of this policy if Husband or Wife was compelled to file a contribution

or indemnity action to recover the other spouse’s share of the medical debt. Furthermore,

the fact that either spouse may be held liable for the entire obligation would upset the trial

court’s determination that Husband and Wife are entitled to 75% and 25% of the marital

assets, respectively. See Miller v. Miller, 763 N.E.2d 1009, 1012 (Ind. Ct. App. 2002).

Furthermore, in denying Husband’s motion to correct error, the trial court clarified its intent

“to split the medical bills 50/50.” (Appellant’s App. p. 47). We therefore remand this

matter to the trial court to replace the “jointly and severally liable” language to specify that

                                               6
each spouse must pay half, or $71,622.27, of the medical debt from his or her share of the

marital assets.

                                      CONCLUSION

       Based on the foregoing, we conclude that the trial court did not abuse its discretion

in the calculation and distribution of the marital estate. We remand with instructions for

the trial court to replace the joint and several liability language consistent with its intent

that the medical debt be equally divided between the parties.

       Affirmed in part and remanded with instructions.

VAIDIK, C. J. and MAY, J. concur




                                              7